DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.

Allowable Subject Matter
Claims 1, 3-4, 7-9, 11-12, 15-18, and 20-22 allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of Sartain, Jochelson, and Weinberger teach resampling an audio data block into a particular number of subsamples obtained in a specific manner. However, the cited references do not teach all the limitations of the amended claims. Specifically, none of the cited prior art teach resampling into the specific number of samples based on either an underrun or overrun condition in the device, nor that the two different numbers of samples are derived from the same data block. Hence, none of the cited prior art, either alone or in combination thereof, teaches the combination of limitations of the amended claims.

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2015/039691 A1 paragraph spanning pages 31-32 teaches using a resampling controller in response to a buffer underrun; EP 2355387 A1 para [0026] teaches performing resampling while monitoring for underrun.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658